Citation Nr: 0000927	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left kidney removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 until April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claim of entitlement 
to service connection for left kidney removal.

The veteran personally appeared and presented testimony 
before a hearing officer at the RO in February 1998 and 
before the undersigned member of the Board sitting at the RO 
in February 1999.  


FINDINGS OF FACT

1.  In March 1956, the veteran underwent a left nephrectomy 
for hydronephrosis and hypertension.  

2.  The veteran has presented testimony to the effect that 
symptoms similar to those that immediately preceded his 
postservice left nephrectomy began during service and 
continued until the time of his left kidney removal.  

3.  The postservice medical record contains a history 
indicating that the left nephrectomy was performed because of 
obstruction and kidney stones, and a VA urologist has 
recently offered an opinion to the effect that such a history 
and the veteran's report of symptoms beginning in service 
would support a conclusion that the left nephrectomy was of 
service origin.  






CONCLUSION OF LAW

The claim of entitlement to service connection for left 
kidney removal is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

VA hospital records show that the veteran was hospitalized in 
December 1955 with complaints of left upper quadrant pain 
that had been present since the summer of 1954.  Cystoscopic 
and pyelographic studies carried out in January 1956 revealed 
a cystic, nonfunctioning left kidney with marked 
hydronephrosis.  Thereafter, in March 1956, the veteran 
underwent a left nephrectomy for hydronephrosis and 
hypertension.  The veteran has presented testimony on two 
occasions, including before the undersigned in February 1999, 
to the effect that symptoms similar to those which 
immediately preceded his postservice left nephrectomy began 
during service and continued until the time of his left 
kidney removal.  The postservice medical record contains 
history recorded on several occasions indicating that the 
left nephrectomy was performed because of obstruction and 
kidney stones.  

In an effort to determine the likely etiology of the 
underlying kidney disorder that led to the left nephrectomy 
in March 1956, the Board, in June 1999, requested an opinion 
from a Veterans Health Administration (VHA) specialist in 
urology.  That specialist opined, in an opinion received by 
the Board in September 1999, that if the kidney removal was 
due to the presence of stones and if the symptoms began 
during the veteran's period of service, it could be assumed 
that the underlying kidney disorder formed during service.  
In light of the available clinical records, the veteran's 
testimony, and the opinion of the VHA urologist, the Board 
concludes that there is medical evidence of current 
disability, competent lay evidence of symptoms noted in 
service with continuity of symptomatology after service, and 
medical evidence of a nexus between the current disability 
and the inservice and postservice symptomatology.  Epps, 126 
F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table), 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Accordingly, the Board concludes that the claim for service 
connection for left kidney removal is well grounded.  


ORDER

The claim of entitlement to service connection for left 
kidney removal is well grounded.  To this extent only, the 
appeal is granted.





REMAND

Because the claim of entitlement to service connection for 
left kidney removal is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the recent opinion received by the Board from 
a VHA urologist indicates the probability that a disorder of 
service origin was the cause of the left kidney removal 
performed in March 1956, given the history of kidney removal 
due to kidney stones as noted in the postservice clinical 
record, and in view of the veteran's account of symptoms 
beginning in service.  However, the urologist also noted the 
possibility that the underlying kidney disorder was of 
congenital origin, and observed that the clinical records 
pertaining to the kidney removal do not document the presence 
of kidney stones.  

In light of the urologist's comments, the Board concludes 
that any available additional clinical records pertaining to 
the veteran's hospitalizations during 1955 and 1956 at the 
Marlin VA Hospital could contain critical information 
pertaining to the etiology of the kidney disorder ultimately 
resulting in the March 1956 left kidney removal.  The record 
contains brief narrative summaries of the veteran's four 
hospitalizations at the Marlin VA facility in 1955 and 1956:  
from December 6, 1955 to April 27. 1956, and from May 24, 
1956 to June 8, 1956, for his kidney disorder and related 
problems; from September 11, 1956 to October 19, 1956, for 
vasomotor rhinitis; and from December 19, 1956 to December 
21, 1956, for hypertension.  Given the length of these 
hospitalizations, it would appear that many more clinical 
records other than the brief narrative summaries should be 
available.  In reviewing the development of the records in 
this case, the Board notes that a development request dated 
June 25, 1997, and an accompanying note indicate that 
separate records requests were to be sent to both the Temple 
and Marlin VA medical facilities.  The accompanying note 
indicates that no records were located in the Temple system 
and a VA Form 10-7131, received by the RO on July 28, 1997, 
does show that no medical records from 1953 to the present 
were found at that facility.  However, there is nothing in 
the record to document that a specific request was made with 
regard to medical records at the Marlin VA facility or that 
records from that facility are unavailable.  The October 1997 
statement of the case makes reference to a negative response 
for treatment records from the "Central Texas Health Care 
System (VA[Medical Center] Waco, Temple, Marlin, and 
Outpatient Clinic Austin)" of July 28, 1997.  However, the 
record does not contain any response identified as such, and 
this reference appears to be a reference to the negative 
response received from the Temple VA medical facility on July 
28, 1997.  It is thus not clear from the record whether the 
potentially critical records of the veteran's 1955 and 1956 
hospitalizations at the Marlin VA Hospital were ever 
specifically requested.  

Accordingly, the Board finds that a specific attempt should 
be made to obtain these VA medical records, followed by such 
other action as may be necessary.  The case is thus REMANDED 
for the following action:

1.  The RO should make a specific attempt 
to obtain all clinical records associated 
with the veteran's hospitalizations at 
the Marlin VA Hospital from December 6, 
1955 to April 27, 1956, from May 24, 1956 
to June 8, 1956, from September 11, 1956 
to October 19, 1956, and from December 
19, 1956 to December 21, 1956.  Priority 
attention should be given to obtaining 
records of the first two periods of 
hospitalization identified, since those 
hospitalizations specifically involved 
the veteran's kidney disorder, but 
records of the latter two periods of 
hospitalization should also be requested 
since such records may contain relevant 
historical information.  The attempts to 
locate these records, and the responses 
to the development requests, should be 
clearly documented in the record.  In the 
event that records for these 
hospitalizations are not found, a clear 
explanation for the unavailability should 
be placed in the record since the 
hospital summaries would clearly indicate 
that additional records of these 
hospitalizations should have been 
created.  

2.  Thereafter, if any or all of the 
above requested records are located and 
obtained, the RO should reevaluate the 
veteran's claim in light of the 
additional evidence received.  In the 
event there is need for further medical 
evaluation in light of this evidence, the 
RO should schedule the veteran for a 
special urology examination.  This 
examination will be primarily for the 
purposes of eliciting detailed history 
from the veteran regarding the 
development of his kidney symptoms, and 
for a medical review of all pertinent 
clinical evidence in the claims folder, 
which should be provided to the examiner 
for review, to include an opinion as to 
the probably etiology of the kidney 
disorder resulting in the left 
nephrectomy in March 1953.  For guidance 
as to the type of information that would 
be helpful in further evaluating the 
veteran's appeal, the RO should furnish 
the examiner a copy of the questions 
posed by the Board to the VHA urologist 
in the memorandum dated June 4, 1999.  In 
addition to eliciting history and 
reviewing the record, the examiner 
should, of course, also feel free to 
conduct any examination and testing of 
the veteran that he or she feels may be 
helpful to assess the questions posed.  

3.  The RO should then complete the 
review and reevaluation of the veteran's 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



